Exhibit 10.1

 

EXECUTION VERSION

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”) is executed as of July 2,
2015, by CERVALIS HOLDINGS LLC, a Delaware limited liability company (“Cervalis
Holdings”) and CERVALIS LLC, a Delaware limited liability company (“Cervalis
LLC”, together with Cervalis Holdings, each a “Joining Party” and collectively,
the “Joining Parties”), and delivered to KeyBank National Association, as Agent,
pursuant to Section 5.2 of the Credit Agreement dated as of October 9, 2014 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among CyrusOne LP (the “Borrower”), KeyBank National Association,
as a Lender and as Agent, and the other Lenders from time to time party thereto.
Terms used but not defined in this Joinder Agreement shall have the meanings
defined for those terms in the Credit Agreement.

 

RECITALS

 

A.            Each Joining Party is required, pursuant to Section 5.2 of the
Credit Agreement, to become an additional Subsidiary Guarantor under the
Guaranty.

 

B.            Each Joining Party expects to realize direct and indirect benefits
as a result of the availability to the Borrower of the credit facilities under
the Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.             Joinder.  By this Joinder Agreement, each Joining Party hereby
becomes a “Subsidiary Guarantor” and a “Guarantor” under the Guaranty, and the
other Loan Documents with respect to all the Obligations of the Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents. Each
Joining Party agrees that, as of the Effective Date (and, in the case of
representations and warranties, subject to the following paragraph) such Joining
Party is and shall be bound by, and hereby assumes, all representations,
warranties, covenants, terms, conditions, duties and waivers applicable to a
Subsidiary Guarantor and a Guarantor under the Guaranty and the other Loan
Documents.

 

2.             Representations and Warranties of Joining Party.  Each Joining
Party represents and warrants to Agent that, as of the Effective Date (as
defined below), except as disclosed in writing by each Joining Party to Agent on
or prior to the date hereof and approved by the Agent in writing (which
disclosures shall be deemed to amend the Schedules and other disclosures
delivered as contemplated in the Credit Agreement and which disclosures are
attached hereto as Schedule A), the representations and warranties contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects as applied to such Joining Party as a Subsidiary Guarantor and
a Guarantor on and as of the Effective Date as though made on that date (unless
such representations apply to any earlier date). As of the Effective Date, each
Joining Party shall be in compliance with all covenants and agreements in the
Loan Documents of a Subsidiary Guarantor with respect to such Joining Party and
no Default or Event of Default exists or will exist after giving effect hereto
as of the date hereof.

 

1

--------------------------------------------------------------------------------


 

3.             Joint and Several.  Each Joining Party hereby agrees that, as of
the Effective Date, the Guaranty and the other Loan Documents heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by such Joining
Party, and upon request by Agent, will promptly become a party to the Guaranty
and the other applicable Loan Documents to confirm such obligation.

 

4.             Further Assurances.  Each Joining Party agrees to execute and
deliver such other instruments and documents and take such other action, as the
Agent may reasonably request, in connection with the transactions contemplated
by this Joinder Agreement.

 

5.             GOVERNING LAW.  THIS JOINDER AGREEMENT SHALL BE DEEMED TO BE A
CONTRACTUAL OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.             Counterparts. This Joinder Agreement may be executed in any
number of counterparts which shall together constitute but one and the same
agreement.

 

7.             The effective date (the “Effective Date”) of this Joinder
Agreement shall be the date first above written.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Parties have executed this Joinder Agreement
under seal as of the day and year first above written.

 

 

 

CERVALIS HOLDINGS LLC, a Joining Party

 

 

 

By:

CYRUSONE LP, its sole member

 

 

 

 

By:

CYRUSONE GP, its general partner

 

 

 

 

 

By:

CYRUSONE INC., its trustee

 

 

 

 

 

 

By:

/s/ Anubhav Raj

 

 

 

 

Name: Anubhav Raj

 

 

 

 

Title: VP, Treasurer

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

CERVALIS LLC, a Joining Party

 

 

 

By:

Cervalis Holdings LLC, its sole member

 

 

 

By:

CYRUSONE LP, its sole member

 

 

 

By:

CYRUSONE GP, its general partner

 

 

 

 

By:

CYRUSONE INC., its trustee

 

 

 

 

 

 

 

By:

/s/ Anubhav Raj

 

 

 

 

Name: Anubhav Raj

 

 

 

 

Title: VP, Treasurer

 

 

 

 

 

 

 

(SEAL)

 

[Signature page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

By:

/s/ Jason Weaver

 

 

 

 

Its:

Senior Vice President

 

 

 

 

 

[Printed Name and Title]

 

 

[Signature page to Joinder Agreement]

 

--------------------------------------------------------------------------------